Citation Nr: 0605648	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative 
osteoarthritis of the lumbosacral spine, evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
August 1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted the veteran an increased rating for 
his low back disability to 10 percent.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
complaints of pain associated with motion, and weakness and 
pain associated with exacerbations; objective clinical 
findings include range of flexion to 75 degrees, extension to 
20 degrees, lateral bending to 20 degrees, and rotation to 45 
degrees.  

2.  There is no prescribed bedrest, no diagnosis of 
intervertebral disc syndrome, and insufficient objective 
evidence of neurological symptoms to warrant a separate 
rating.


CONCLUSION OF LAW

The criteria for a higher disability rating for a 
osteoarthritis of the lumbar spine from 10 percent have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a notification letter in March 2004, prior to the May 
2004 initial adjudication of his claim, and therefore the 
timing requirement of the VCAA has been met in this case.  

The requirements with respect to the content of the VCAA 
notice were also met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an increased rating 
in this case.  Specifically, the letter stated that to 
support the claim for an increased rating, the evidence must 
show:

that your service-connected condition has gotten 
worse.  
	
In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the March 
2004 letter told the veteran that he should submit enough 
information about his records so that it could request them 
from the person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, and statement of the case (SOC), of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The veteran was afforded a VA 
examination to determine the severity of his service-
connected low back disability, and he has not described 
treatment at any VA or private medical facilities such that 
medical records could be obtained.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with an SOC which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


Background

The veteran was granted service connection for recurrent 
lumbosacral strain in an August 1996 rating decision.  In a 
May 2004 rating decision (when the veteran' low back 
disability was increased to 10 percent), his lumbosacral 
strain disability was recharacterized as degenerative 
osteoarthritis of the lumbosacral spine.  

In the veteran's notice of disagreement dated August 2004, he 
asserted that his low back pain and degenerative 
osteoarthritis should be rated as two separate disabilities.  

The veteran underwent a VA examination in April 2004.  The 
veteran worked part-time as a mail carrier with an 8.5 mile 
route 2 days a week and farmed the rest of the time.  During 
the summer, he substituted, and worked 40 hours a week.  He 
had been having low back pain during the carrying.  He denied 
numbness or tingling of the legs and feet.  Pain in the low 
back caused difficulty sleeping.  Pain was more chronic with 
flares reported 2-3 times each month.  Pain was indicated 
across the lower back.  During flareups, the pain was 
reported as 7-8 on a scale of 1-10 with 10 being the worse 
imaginable pain.  

The veteran denied instability or giving way.  He reported 
intermittent weakness, stiffness, and fatigability during 
acute exacerbations.  He denied heat and redness, or loss of 
work because of pain.  He had more trouble on days when the 
1st class mail was heavy.  There was no limitation of motion 
or loss of function.  He denied periods of incapacitation in 
the past year.  

The veteran had 20 degrees extension to 75 degrees flexion.  
His lateral flexion was 20 degrees, and his rotation was 45 
degrees.  He had some limitation of motion on the lumbar 
exam, and complained of pain during the range of motion.  An 
x-ray showed degenerative osteoarthritis of the lumbosacral 
spine.  Diagnoses were chronic low back pain, and 
degenerative osteoarthritis of the lumbar spine and S1 
joints.  The examiner commented that the veteran had 
limitation obvious in flexion and extension due to pain.  His 
functional limitation was greater during acute exacerbation 
particularly when carrying mail.  There was no flare of back 
pain on the date of exam.  The potential for progression of 
the degenerative disease was very likely given the veteran's 
age and occupation.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is service-connected for osteoarthritis of the 
lumbar spine, under Diagnostic Code 5242.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the disability ratings are to be assigned with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  

In order to be entitled to a higher rating to 20 percent, the 
evidence must show one of three things.  One, the veteran is 
entitled to a 20 percent rating if he has forward flexion of 
the thoracolumbar spine between 30 and 60 degrees.  However, 
at the April 2004 VA examination, he had flexion of 75 
degrees.  

Two, the veteran is entitled to a 20 percent rating if he has 
combined range of motion of the thoracolumbar spine less than 
120 degrees.  However, at the VA examination, his combined 
range of motion, i.e., forward flexion, extension, left and 
right lateral flexion, and left and right rotation, was 225 
degrees.  

Finally, he is entitled to a 20 percent rating if he has 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  However, at the VA 
examination, no such findings were made.  His spine had a 
normal curvature and was symmetrical in appearance with good 
musculature.  His gait was stead and coordinated with normal 
rhythm.  Thus, since the veteran does not meet any of the 
aforementioned three criteria, he is not entitled to a higher 
rating to 20 percent when his disability is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board notes that under the General Rating Formula, pain 
is specifically contemplated in the disability rating 
assigned.  As set out above, the disability ratings are 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Thus, an 
increased rating based solely on the veteran's complaints of 
pain is not deemed appropriate.  

While the veteran described weakness in his low back at his 
VA examination, the findings were such at his VA examination 
that even with weakness considered under 38 C.F.R. § 4.45, 
the veteran's range of motion can not be considered the 
equivalent of the criteria for a 20 percent rating.  In 
particular, the veteran's 75 degrees of flexion were towards 
the high range of the requirements for even a 10 percent 
rating, i.e., between 60 and 85 degrees of flexion.  
Similarly, his combined range of motion of 225 degrees was 
also towards the high range of the requirements for even a 10 
percent rating, i.e., between 120 degrees and 235 degrees.  
Thus, even considering the veteran's flare-ups that he has 
described, since his objective findings did not approach the 
findings for a 20 percent finding, an increased rating based 
on weakness or limitation of function during flare-ups is not 
appropriate.  Furthermore, the veteran did not note excess 
fatigability or incoordination associated with motion of the 
low back.  Accordingly, the Board finds insufficient evidence 
to warrant a higher disability evaluation on the basis of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45.

As no objective neurologic abnormalities were noted at the VA 
examination, the veteran is not entitled to a separate rating 
pursuant to Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine.  

As the veteran has not been diagnosed with intervertebral 
disc disease, consideration of the veteran's disability under 
the Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes is not appropriate.  
Although the veteran contended that his low back pain and 
degenerative osteoarthritis should be rated as two separate 
disabilities, this is not appropriate.  Diagnostic Code 5242 
addresses degenerative arthritis of the spine, and is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  As noted above, the aforementioned 
rating formula takes pain into account.  Accordingly, to 
assign the veteran separate rating for low back pain and 
arthritis would constitute pyramiding under 38 C.F.R. § 4.14 
and is not appropriate.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent for degenerative 
osteoarthritis of the lumbosacral spine.  Accordingly, the 
veteran's claim must be denied.  

The above decision is based on the VA Schedule for Rating 
Disabilities.  There has been no assertion or showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to an increased rating for degenerative 
osteoarthritis of the lumbar spine from 10 percent is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


